DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on October 30th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election with traverse of Group I, claims 12 – 20, in the reply filed on June 13th, 2022. The traversal is on the ground(s) that the method claims impart limitations found in the product claims. This is not found persuasive because the storage container disclosed in claim 1 can be produced by materially different injection molding processes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 13th, 2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The fill time in the injection molding process, as described in claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 described a method comprising a fill-time between 2.5 and 4.0 seconds. There is no disclosure in the specification or drawings that teaches this feature or complies with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 and 16 are written to compare feature of this invention to a separate arbitrary injection molding process. Neither the claims nor the specification provides concrete values to determine the scope of the claim, rendering these claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14 – 15, and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2013/0259969).
Regarding claim 12, Schmidt discloses a method for manufacturing a storage container with an injection molding process (Para. 47), the method comprising the steps of: providing a mold (ref. #35) having a top wall, a bottom wall, and a plurality of side surfaces (Fig. 2; Para. 37), the plurality of side surfaces includes a first side surface, a second side surface, a third side surface, and a fourth side surface (Fig. 2; Para. 37), the mold includes two sections, wherein the mold is in a closed position, a cavity is formed between the two sections (Para. 50), the mold further includes at least one injector (ref. #70) disposed through at least one of the plurality of side surfaces and directed into the cavity when the mold is in the closed position (Para. 48); providing a molten material (ref. #20; Para. 47); positioning the at least one injector at a desired height and a desired lateral position to achieve a balanced fill of the cavity (Para. 49 – 50); injecting the molten material through the at least one injector disposed through the at least one of the pluralities of side surfaces of the mold into the cavity (Para. 50); and removing the manufactured storage container from the mold (Para. 51). 
Regarding claim 14, Schmidt teaches the invention disclosed in claim 12, as discussed above. Furthermore, Schmidt discloses this process has a fill time of around three seconds for fast cycling (Para. 60).
Regarding claim 15, Schmidt teaches the invention disclosed in claim 12, as discussed above. Furthermore, Schmidt discloses injecting the molten material at a temperature between 350°F and 550°F (Para. 60).
Regarding claim 17, Schmidt teaches the invention disclosed in claim 12, as discussed above. Furthermore, Schmidt discloses injecting the molten material at only a first side and a second side surface (Para. 50; Fig. 2).
Regarding claim 18, Schmidt teaches the invention disclosed in claim 17, as discussed above. Furthermore, Schmidt discloses injecting the molten material at a first side and a second side surface at a desired location to achieve a balanced fill (Para. 49 – 50; Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 16, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0259969).
Regarding claim 13, Schmidt teaches the invention disclosed in claim 12, as discussed above. Yet, Schmidt does not describe the total production time in comparison to another process. However, Schmidt discloses that the total production for this invention is a feature well known in the art (Para. 50). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 16, Schmidt teaches the invention disclosed in claim 12, as discussed above. Yet, Schmidt does not describe a force pressure in comparison to another process. However, Schmidt discloses a clamp force tension that is necessary to withstand enough pressure to prevent leakage in the system (Para. 56). It has further been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 19 and 20, Schmidt teaches the invention disclosed in claim 12, as discussed above. Yet, Schmidt does not disclose an injector through each of the plurality of side surfaces of the mold. However, specifying the method wherein an injector may be disposed through each of the plurality of side molds, wherein a first and second sidewall comprise a plurality of injectors and a third and fourth sidewall comprise one injector would have been obvious to one of ordinary skill in the art at the time of the invention, as a duplication of parts limitation. Schmidt teaches two sidewalls comprising an injector (Fig. 2) and recreating said injectors throughout the system, as needed, would have been obvious to one of ordinary skill in the art. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743